Title: To John Adams from John Quincy Adams, 22 May 1795
From: Adams, John Quincy
To: Adams, John


N:9.
My Dear Sir.
The Hague May 22. 1795.

My last Letter acknowledged the receipt of your favour of February 11. That of December 2. has since reached me. By the same opportunity, I have Letters from my brother Charles of March 12. And I have seen Boston papers to the 1st of April. Our information from America, is yet generally indirect, and our means of conveyance few, difficult and uncertain.
The appointment, which places me here is undoubtedly respectable, much beyond the line of my pretensions, and the advantage of seeing Europe at the present moment, is personally a subject of particular gratification to me. The situation which I was obliged to abandon for this gave me nothing, or very little in possessions but a fair and national prospect, infinitely more pleasing than those now before me. My sacrifice was merely of an expectancy, but a very valuable one in every point of view. It was independence, usefulness, and personal consideration; but above all the encreasing attachment of friends, which every probability led me to expect would be durable. The benefit of your advice and instructions, the society however interrupted and partial of my mother and the rest of the family, though I feel severely the loss of them, were yet so inevitable, and of impossible consistency with an absence beyond the atlantic that I do not reckon them in the account.
As it respects my Country; that has certainly gained nothing by the exchange. To speak the sentiments of my heart without equivocation, an American Minister at the Hague, is one of the most useless beings in creation. The whole Corps diplomatique here according to french production of considerable merit, "n’est plus qu’une assemblee de nouvellistes," and the actor must have not an humble but a degraded idea of himself, who can be satisfied with the part of receiving the pay of a Nation, for the purpose of penetrating the contents of a newspaper.
As a single private individual, I flatter myself that my mite of contribution to the public service in America was more valuable than any that I can render at present. The retribution is equally inconsistent with propriety. At present I am liberally paid for no service at all. There my only reward for considerable labour, and some political courage, was abuse, sometimes upon myself, which was of very little consequence to me, but much more frequently upon an object entitled to all the veneration of the whole people, as much as he was possessed of mine; and who was persecuted for my offences, with a malignancy and brutality, such as among mankind is experienced only by virtue and integrity; but which real crimes and infamy are too much respected ever to suffer.
At length after four months of suspense upon the fate of this Country, a Treaty to acknowledge the Independence and Sovereignty of the Batavian People without a Stadholder was signed on the 17th: instt: by two members of the french Committee of Public Safety (Rewbell and Sieyes) and four deputies from the States General.
This Treaty will undoubtedly be published in the American Newspapers before my letter can reach you; and I hope it will be a subject of serious reflection to every American. It shews in the clearest light, at what price the friendship and assistance of France as a Republic is estimated by her own Government. Let it be remembered that from the Commencement of the War, they have declared themselves the enemies of the Stadholder and his Government, but the friends and Allies of the Dutch People. These friends and Allies, after considering this Territory during four months as a conquest, and treating it accordingly, though with all possible civility and some generosity, finally exact as conditions for acknowledging the Liberty and Independence of their friends and Allies, a very considerable dismemberment of Territory, a perpetual pledge of political subserviency, and one hundred millions of florins in cash.—"Non tali auxilio."
These facts are the more deserving of consideration, because I have several reasons to suppose that the policy of the french government at present is to make use of the United States, as they are now making use of these Provinces; that is as an Instrument for the benefit of France, as a passive weapon in her hands against her most formidable enemy.—Being at a distance from Paris, and having no regular connection with any members of that Government, I am unable to trace the causes of my suspicions to a very certain source: I have not the means of ascertaining any considerable variety of facts, from the combination of which a conclusion to warrant any affirmative declaration could be drawn, and the communication with France itself is so liable to accident that I am unable to correspond with Mr. Monroe so confidentially as would be necessary to determine how far my conjectures are founded.
From the occurrences of the last year, it is certain that a prodigious alteration in the relative position of the European powers towards one another has taken place. The Center of combination has been equally removed by the Victories of France, and by the misfortunes of Poland. The drunken madness of political fanaticism has subsided surprizingly. The ruin of France remains therefore the only center of union to the coalesced powers, but this principle is no less repulsive on one side than it is attractive on the other. New interests have arisen to form different combinations from those of the War as it began, and they have already been productive of a considerable Revolution of Policy, discovered in many public events, and distinguishable from other circumstances.
The tendency of these new interests is to unite the efforts of Austria, Russia, and Britain for the present moment in one common pursuit; but it unites equally all the rest of Europe against them.
This combination is unquestionably formidable, and it has an immense advantage in the pecuniary resources of Great Britain. They remain at least for present occasion in undiminished vigour while those of France are exhausted in proportion to the violence of those exertions that have acquired her splendid triumph.
It is not to be doubted but that France intends to unite against her three remaining rivals and Enemies, as many European Powers as possible. The policy has been indeed clearly discovered in speeches made to the National Convention by members of the Executive Committee, in which mention has escaped of Nations "which had observed a neutrality wise in its principles but which has become insufficient," where subsidies to be given for the purpose of causing a diversion have been suggested, and where numerous observations have been made to prove that Spain, Prussia and Holland are all deeply interested in the future success of the french cause.
The intention of employing the United States likewise as an useful enemy to Great Britain, has not been so openly avowed. And long since the arrival of the French Armies in this Country the Representatives with whom I have had occasion to converse have declared themselves to be entirely satisfied with the neutrality of the United States. They do not at present say expressly the contrary, but they observe that it is very extraordinary that the Treaty signed by Mr. Jay last November should yet be kept secret.
It is impossible that they should imagine there is any thing in that Treaty, with which France can have any pretence to interfere; it is therefore the Treaty itself which does not suit their views, because they consider it as the means of terminating differences which their own interest leads them to wish may terminate in a rupture.
If these conjectures have as much foundation as I apprehend, the whole french influence in America, will exert itself with more than usual activity to prevent the Ratification of the Treaty, and to produce at all Events a War between the United States and Great Britain: not assuredly from regard to our interest, which they respect as much as they do that of their friends and Allies the Hollanders, but because they are sensible of how much importance our Commerce is to Great Britain, and suppose that the loss of it would make that Nation outrageous for Peace, and compel the Minister to make it upon the terms they are disposed to dictate.
It was probably the intention of the Brissotine party, the Executive Council who sent Genet to America, to involve the United States in a War with Britain, but in such a manner as should be imperceptible to ourselves as should have the appearance of being entirely a War of our own, and should have France free from all engagements at full liberty to make her own peace whenever she might think proper and leave us to extricate ourselves as we could. This plan was not successful in its execution, and perhaps was abandoned by the executive Committee which rose upon the ruins of the Council. To them the neutrality of the United States was at least as beneficial as any assistance they could expect from them in a state of War, or at least by appearing to pursue a different policy they meant to make it an instrument of odium against the party they had then defeated. That Committee has been sacrificed in its turn. Every thing done by them is an object of execration. They are Jacobins, Terrorists, Royalists, drinkers of blood, Robbers, scourges of the human race, every thing that a victorious party can make of one that is defeated. The truth of the fact seems to be that the Brissotine party have resumed their superiority in the Convention, and have derived among the people some consideration, more from the detestation of their predecessors than from their own merits. They have resumed the principles and the policy which the decemviral Government had abandoned, and among the rest perhaps the design of fomenting a War between America and Great Britain. They have sent to America a new Minister to take the place of Fauchet. A Man who has been heretofore employed by them in their revolutionary Manoeuvres at Geneva, and who as one of the Representatives lately a member of the Committee of public safety told me was substituted instead of the other whose "talents and experience are found to be not equal to the importance of the mission."
I have considered it as an indispensable duty that I owe to my Country to express to you Sir, my ideas and suspicions upon a subject of so much importance; in my public correspondence I have scarcely hinted at them, because they are but suspicions and because there is another source from which more accurate information is to be expected, and will doubtless be received. At least if my conjectures are groundless they will be harmless because the state of affairs in America will prove them to be fallacious; if they are well founded it may not be useless that the symptoms breaking forth in this quarter of the world should be known to you, and combined with those that will discover themselves in America.
If their present views really are to draw the United States into a War with Britain, their only motive for it must be to accelerate their own Peace. The General Sentiment of the french at the present moment, if I mistake not, is less cordial towards the Americans than it has been. They envy us the immense advantages we have derived from our neutrality, they think we have grown rich upon their impoverishment; that we have drained them of their specie, and they do not scruple to charge our merchants who have supplied their most urgent necessities with having taken advantage of their events to extort extravagant profits upon their commerce. Peace has become an object of extreme necessity to them, their finances, their commerce, their manufactures, their agriculture, their population, all by an inseparable chain are connected in a dependence upon the return of Peace. Yet the brilliancy of their victories and especially the security of the prevailing party makes it indispensably necessary to them to insist upon conditions to which their enemies in the present state of affairs will certainly not submit. It is for their benefit alone therefore that they wish to see us engaged, and should they succeed in this intention, the principal perhaps the only use they will make of their success will be to obtain more glorious terms of peace for themselves.
The President of the United States has so decidedly adopted and maintained the policy of neutrality and it has passed so advantageous to the Country, that it is perhaps an idle apprehension that can imagine it will again be endangered. Before this letter reaches you the question upon the ratification of the Treaty signed in November will undoubtedly be decided. The dye will be cast: the point of peace or enmity with Britain settled, if by a ratification of the Treaty, perhaps a coolness on the part of France will again be discernible, but from which no ill consequences whatever are to be dreaded; if the Treaty should be rejected, the french influence and french intrigue, always so active and powerful among us will become much more busy than they have ever been before.
On the first supposition their disappointment will have no serious consequence, because they have still great need of our supplies: because the policy of their Government under every possible variation will always be to conform to the style of their pretentions in their political relations with us, to the degree of firmness or of acquiescence discovered on our part, and because our friendship and neutrality must be more agreeable and advantageous to them than a state of variance. Failing in their favourite object they will eventually content themselves with that which they consider as the next best, and very possibly the situation of their internal concerns may once more make it the interest of a prevailing faction to alter the system of external policy, in order by the restoration of cordiality with their neighbours to cast an odium upon their rivals at home.
If the Treaty should not be ratified the french will exert themselves; for the purpose of hurrying us into a War, which may hasten their means of making Peace, and in which they may be under no obligation of making a common cause with us. Their partizans perhaps in declamations or in newspapers will promise wonders from their co-operation: their official characters possibly may employ a great number of what they call phrases, but will have no power to contract any substantial engagements; we shall be friends, brothers, allies, fellow-freemen, loaded with all the tenderness of family affections, introduced by a political Prosopopoea into national concerns, and the final result of the whole matter will be that all this tender sympathy, this amiable fraternity, this lovely coalescence of liberty, will leave us the advantages of being sacrificed to their interests, or of purchasing their protection upon the most humiliating and burdensome conditions, and at the same time of being reduced to the condition of glorying in our disgrace, and hailing the instrument of our calamity as the weapon of our deliverance. I wish that the situation of affairs in America may be such as shall afford a full demonstration that these are ideas merely visionary; and above all I wish that we may never have occasion for any political connections in Europe. The alarming prospects of Famine, which threaten every part of this Hemisphere may perhaps contribute more than any other circumstance to a general pacification, which if it should be effected will in truth be nothing more than a suspension of arms.
The internal state of France is critical and will probably experience a considerable change in the course of the present year. It is impossible however to anticipate at this distance what turn it will take. They are weary of their revolutionary Government and universally convinced that the Constitution which has been accepted can never be carried into execution in its present state. As they do not yet venture to lay it entirely aside, they have contrived to propose a supplementary addition under the name of organic Laws. A Committee of eleven members has been chosen by the Convention to prepare them, and the result of their labours will soon be presented to the assembly. The weakness of their present Government is the principal subject of complaint at this time, and the principles of moderation are found incompetent to repress the movements of popular indignation and revenge. The execution of sixteen persons formerly composing part of the Revolutionary tribunal under the government of Robespierre has recently taken place at Paris with the sanction of legal forms, but at Lyons the impatience of the people has anticipated the decision of Justice, and on the 4th: of this month the sanctuary of the prisons was again violated, and sixty or seventy persons were sacrificed by the people as an atonement for the cruelties of which they had been heretofore the principal agents.
I am in all duty and affection, your Son

John Q. Adams.